Mr. JUSTICE BURMAN defivered the opinion of the court: The defendant, Erhard W. WiH, was charged by information with the commission of the offense of possession of marijuana. Police officers stopped his automobile for a traffic violation. They found a plastic vial containing marijuana in the glove compartment of his car. At a preliminary hearing he pleaded guilty to the charge. He was granted probation for a period of two years, the first fifteen days to be served in the House of Correction. The defendant appeals. In October 1971, the Supreme Court in People v. McCabe, 49 Ill.2d 338 No. 43994, 1971, held invalid that portion of the Narcotic Drug Act relating to marijuana. See also People v. Hudson, (Ill.2d). Therefore, the judgment of the Circuit Court is reversed. Judgment reversed. ADESKO, P. J., and DIERINGER, J., concur.